Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 5-27-20 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 2B) and Species D (Fig. 5) in the reply filed on 8-10-21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kawaguchi (US 2012/0182416).
Regarding claim 1, Kawaguchi (Fig. 1 and 15) discloses an image distortion detection method, comprising:
controlling an image output device (50) to output a test image (on 200, called a “test pattern” and seen in Fig. 15);
shooting the test image by an image acquisition apparatus (10) to obtain an imaged picture (discussed in [0076], 10 is used to “photograph” the image on 200), the imaged picture being a picture shot when the image acquisition apparatus focuses on an imaging position of the image output device (the imaging position 200 is captured by the image sensor 10 as discussed above, see also “where the photographed image is focused” discussed in [0079]), and the image acquisition apparatus being arranged at a set viewpoint of the image output device (10 is built into the housing 100 as seen in Fig. 1, and so at a fixed viewpoint of the image output device); and
determining whether image distortion meets a requirement based on widths of lines in the imaged picture (test pattern line T22 has met the distortion requirement and does not require correction as discussed in [0125], however test pattern lines T21 and T23 are distorted and have incorrect line widths, as seen in the left side of Fig. 15, and so they are corrected as seen in the right side of Fig. 15, “their line widths are corrected so that each of the line segments in the other regions may have the thickness of the test pattern T22”). 

Regarding claim 13, Kawaguchi (Fig. 1 and 15) discloses an image distortion detection system, comprising:
an image acquisition apparatus (10) configured to shoot a test image (called a “test pattern” and seen in Fig. 15) output by an image output device (50) to obtain an imaged picture (discussed in [0076], 10 is used to “photograph” the image on 200), the imaged picture being a picture shot when the image acquisition apparatus focuses on an imaging position of the image output device (the imaging position 200 is captured by the image sensor 10 as discussed above, see also “where the photographed image is focused” discussed in [0079]), and the image acquisition apparatus being arranged at a set viewpoint of the image output device (10 is built into the housing 100 as seen in Fig. 1, and so at a fixed viewpoint of the image output device); and
a control apparatus (20) configured to determine whether image distortion meets a requirement based on widths of lines in the imaged picture (test pattern line T22 has met the distortion requirement and does not require correction as discussed in [0125], however test pattern lines T21 and T23 are distorted and have incorrect line widths, as seen in the left side of Fig. 15, and so they are corrected as seen in the right side of Fig. 15, “their line widths are corrected so that each of the line segments in the other regions may have the thickness of the test pattern T22”). 

Regarding claim 19, Kawaguchi discloses an image distortion detection system as discussed above, wherein the image acquisition apparatus is an illuminometer or a charge-coupled device camera (“image sensor 10 is a CCD” as discussed in [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 1 above, and further in view of Giard (US 6,329,768).
Regarding claim 2, Kawaguchi discloses an image distortion detection method as discussed above, wherein the test image is an image output by the image output device after a test pattern is input (“projecting a target image generated based on a test pattern that is registered in advance” as discussed in [0072]).
However, while Kawaguchi teaches that the test image may be a grid pattern (“crosshatch” discussed in [0078]), Kawaguchi fails to teach or suggest wherein the test pattern is at least one selected from a group consisting of an equidistant grid pattern and an equiangular grid pattern. 
Giard discloses an image distortion detection method wherein a test pattern is a “grid of equidistant lines” (discussed in column 2, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test pattern of Kawaguchi to be an equidistant grid pattern as taught by Giard because this allows for detecting distortions in multiple directions (eg. the line width can be detected in both the horizontal and vertical directions).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 13 above, and further in view of Honkanen et al. (US 2017/0195647).
Regarding claim 20, Kawaguchi discloses an image distortion detection system as discussed above, however fails to teach or suggest wherein the image output device comprises a head-up display or a holographic image output device.
Honkanen discloses an image distortion detection system for an image output device which comprises a head-up display (“distortion correction deployed in a head-up display” as discussed in [0021], see also “camera 120 to detect distortion of the projected image 116 to calibrate image distortion correction” discussed in [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image distortion detection system of Kawaguchi to be used for a head-up display as taught by Honkanen because image distortion is a “common form” of image degradation in head-up displays (see [0001]) and the correction improves image quality for the user.

Allowable Subject Matter
Claims 3-6, 10-12, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Kawaguchi discloses an image distortion detection method as discussed above, however fails to teach or suggest wherein shooting the test image by the image acquisition apparatus to obtain the imaged picture comprises placing a reference object.

Coon (US 2015/0054917) discloses (Fig. 6) an image detection method wherein shooting the test image (630) by the image acquisition apparatus (“camera” discussed in [0070]) to obtain the imaged picture comprises:
placing a reference object (605) at the imaging position of the image output device (“appearing at approximately the same distance from the camera 620 as the calibration images 630, 635” as discussed in [0071]), a distance between the imaging position and the set viewpoint being equal to a set imaging distance (“distance equal to the sum of L and L',” shown in Fig. 6 and discussed in [0074]); and
enabling the image acquisition apparatus to focus on the reference object (“focusing” on the user is discussed in [0114]) and shoot the test image to obtain the imaged picture (both the object 605 and the test image 630 are captured by the camera, as seen in Fig. 14).
However, Coon is not directed towards image distortion, but instead directed towards scaling captured images for 3D modelling (see [0033]). 

Therefore, each of the currently cited references of record fails to teach or suggest “an image distortion detection method” wherein shooting the test image by the image acquisition apparatus to obtain the imaged picture comprises “placing a reference object at the imaging position of the image output device, a distance between the imaging position and the set viewpoint being equal to a set imaging distance; and enabling the image acquisition apparatus to focus on the reference object and shoot the test image to obtain the imaged picture,” when combined with each of the other currently cited claim limitations.

Claim 14 recites limitations substantially identical to those of claim 3, merely being dependent upon claim 13 instead of claim 1, and so would be allowable for the same reasons.

Claim 15 is dependent upon claim 14, and so would be allowable for the same reasons.

Regarding claim 4, Kawaguchi discloses an image distortion detection method as discussed above, however fails to teach or suggest wherein shooting the test image by the image acquisition apparatus to obtain the imaged picture comprises “adjusting a focal length of the image acquisition apparatus at a set pitch, and shooting the test image once after each adjustment to obtain a plurality of image pictures” or “selecting a clearest image picture from the plurality of image pictures as the imaged picture.” 

Shen (US 2016/0173868) discloses an image distortion detection method including shooting the test image (“test image” discussed in [0070]) by the image acquisition apparatus (102) to obtain the imaged picture comprises:
adjusting a focal length of the image acquisition apparatus at a set pitch (“the image capture device 102 focused the test image 702-1” as discussed in [0084], while “Each test image corresponds to a respective focal distance with respect to the image capture device” as discussed in [0070]), and shooting the test image once after each adjustment to obtain a plurality of image pictures (“With the image capture device 102 focused the test image 702-1 (and the rest of the test images 702-2 thru 702-5 out of focus due to the different focus distances), the image capture device 102 makes an image capture. The image capture device 102 may then repeat this with focus on the other test images 702-2 thru 702-5, respectively” as discussed in [0084]).
Shen additionally discloses wherein “some of the images 702 will be clear or otherwise more in focus and others of the images 702 will be blurry or otherwise less in focus” (as discussed in [0083]).

However, each of the currently cited references of record fails to teach or suggest “selecting a clearest image picture from the plurality of image pictures as the imaged picture” when combined with each of the other currently cited claim limitations.

Claims 5 and 6 are dependent upon claim 4, and so would be allowable for the same reasons.

Claim 16 recites limitations substantially identical to those of claim 4, merely being dependent upon claim 13 instead of claim 1, and so would be allowable for the same reasons.

Regarding claim 10, Kawaguchi discloses an image distortion detection method as discussed above, wherein determining whether the image distortion meets the requirement based on the widths of the lines in the imaged picture comprises:
determining a position corresponding to a maximum width value of the lines in the imaged picture (eg. the position of region R7 in Fig. 13 which has a larger “region size,” or the position of the “partial bulge” of T21, discussed in [0122]).
However, Kawaguchi fails to teach or suggest “adjusting a focal length of the image acquisition apparatus to enable the image acquisition apparatus to focus on the position corresponding to the maximum width value,” “determining a focal length when the image acquisition apparatus focuses on the position corresponding to the maximum width value,” or “determining whether the image distortion meets the requirement according to the focal length when the image acquisition apparatus focuses on the position corresponding to the maximum width value.”

Sakai et al. (US 2015/0313467) discloses an imaging apparatus including adjusting a focal length of the image acquisition apparatus (“automatically” adjusting the focus as discussed in [0137]) to enable the image acquisition apparatus to focus on a position corresponding to a line width value (“so that the line width is reduced (automatic focusing)” as discussed in [0137]).

However, none of the currently cited references of record teaches or suggest “wherein determining whether the image distortion meets the requirement based on the widths of the lines in the imaged picture comprises:
determining a position corresponding to a maximum width value of the lines in the imaged picture;
adjusting a focal length of the image acquisition apparatus to enable the image acquisition apparatus to focus on the position corresponding to the maximum width value;
determining a focal length when the image acquisition apparatus focuses on the position corresponding to the maximum width value; and
determining whether the image distortion meets the requirement according to the focal length when the image acquisition apparatus focuses on the position corresponding to the maximum width value” when combined with each of the other currently cited claim limitations.

Claims 11 and 12 are dependent upon claim 10, and so would be allowable for the same reasons.

Claim 18 recites limitations substantially identical to those of claim 10, merely being dependent upon claim 13 instead of claim 1, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691